 Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 15




                                                                                            )
                                                                                            '
                                                                                            )

                           (.
                            '
                            /
                            N>
                             l.
                              !
                              :%
                               -
                               .
                               1t
                                j
                                .J
                                 )'
                                  It
                                   F
                                   .'
                                    !.tI1ItQ
                                    L         1
                                              -
                                           .; k
                                              ..)
                                                eèf
                                                  .N '
                                                  '  )-()j.
                                                          1                                 l(        .,.t
                                                                                                         ? &.j'.                     ,A
                                                                                                                                                  p/ ,
                                                                                                                                                     -
                                                                                                                                                     '
                                                                                                                                                     -
                                                                                            )
                                                                                            )


              ('-IkI$'1lN .
                          4 l.('
                               (')51l'I-.4lN I'11.
                                                 h'-I'1-IIê
                                                          -l7
                                                            'Il()N F ('
                                                                      hltf1'1-IIF11 ItFl.l.
                                                                      .                   N.11I.11
                                                                                                 -
                                                                                                 .1-
                                                                                                   .I-17
                                                                                                       )('-l-Rf.)N I(-,51E.#î.N 5




                  t-t?i
                      ./(.
                         --
                          $-
                           k',
                             t
                             .-
                              ?iç?/t
                                   '
   18 U.S.C.q
            .j
             x1343at1(12
  1L#U.S.C.jt.
             i$1344 arl(ï2                                                Bank fraud

  18 U.S.C.j 1349                                                         Conspiracy/attem ptto comm Itwlre fraud/bank fraud




SEE ATTACHED AFFIDAVIT.




                      (-'
                        oI)1i1,tled ontheattached slleklt.




                                                                                                                              15k
                                                                                                                                /
                                                                                                                                t
                                                                                                                                qkt
                                                                                                                                  i
                                                                                                                                  !k:
                                                                                                                                    E
                                                                                                                                    5
                                                                                                                                    tI
                                                                                                                                     -.F
                                                                                                                                       1
                                                                                                                                       51
                                                                                                                                        h ,...C
                                                                                                                                        ,..
                                                                                                                                        .     .t::pn...1t
                                                                                                                                                        :h1,...1
                                                                                                                                                         1-      1
                                                                                                                                                               ...:
                                                                                                                                                                 ..
                                                                                                                                                                  .;
                                                                                                                                                                   k
                                                                                                                                                                   .
                                                                                                                                                                   .:
                                                                                                                                                                    . 1
                                                                                                                                                                      E5
                                                                                                                                                                     .. k
                                                                                                                                                                        -4
                                                                                                                                                                        . .:2
                                                                                                                                                                            )1....... ...
                                                                                                                                                                           ..
                                                                                                                                                                            .
                                                                                                                                        /:?'4'??/t.t/tîzllllkvr?l?:/?/-//f?

Attested to by theApplicantinaccordanceyvitlltherequirelnelltsofFed.lt-crinl-1.
                                                                              3-4.1by

l
r
:,                >-h..
 -t-- -..---...,...   ,
                      i
                      -
                      ,
                      .
                      '
                      d!
                       5
                       ik
                        q
                        i
                        $
                        k=  ......-.,.
                                     ..
                                                       t         r
                                                                 ?#
                                                                  --.
                                         ......... ...........-.,..
                                        ,..
                                       -.                           -..                                                                                                                         (
                                                                                                                                              .   /i/akt''
                                                                                                                                                         sa' ??ftture
City and stale-
              .                                                                                   l
                                                                                                  b-
                                                                                                   i
                                                                                                   Iop.:
                                                                                                       ..
                                                                                                        P
                                                                                                        .....p
                                                                                                  , , .....   1
                                                                                                              (
                                                                                                              .r
                                                                                                               ..
                                                                                                               -'
                                                                                                                .,
                                                                                                                 .:-l
                                                                                                                  .:
                                                                                                                   :-h
                                                                                                                     .(
                                                                                                                      ,2
                                                                                                                      ...I
                                                                                                                         h
                                                                                                                         k
                                                                                                                         /1l
                                                                                                                           . .1
                                                                                                                              .-
                                                                                                                               1        t
                                                                                                                               iujt'.l.k:
                                                                                                                                        ....#
                                                                                                                             ...... ........ .. .--.!
                                                                                                                                            ...-U   71it . d
                                                                                                                                                       ..e ...
                                                                                                                                                          .....  ..- t
                                                                                                                                                             ,.--S   #t-.##-.
                                                                                                                                                                            M      #qi
                                                                                                                                                                            ........  .....t
                                                                                                                                                                                     .s    ..f    J.I
                                                                                                                                                                                             wt.v..
                                                                                                                                                                                               ..   .2
                                                                                                                                                                                                     .k.i
                                                                                                                                                                                                      .l  :jI
                                                                                                                                                                                                        .,..,
                                                                                                                                                                                                            j
                                                                                                                                                                                                            (1
                                                                                                                                                                                                             i
                                                                                                                                                                                                             !pp
                                                                                                                                                                                                               y;
                                                                                                                                                                                                                '
                                                                                                                                                                                                                (
                                                                                                                                                                                                                y
                                                                                                                                                                                                                ..
                                                                                                                                           rl?//t?
                                                                                                                                                 t/llatnet:
                                                                                                                                                          ??l
                                                                                                                                                            t.
                                                                                                                                                             /Iitle                                        i
                                                                                                                                                                                                           :'
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 15




                                            AFFIDA VIT

          1,Sarah Conlon,being Grstduly sw orn,hereby depose and state asfollows:

                        INTR O DU CTIO N A ND A G ENT BA CK G R O UN D

                 lm ake this A ftsdavit in supportof a crim inalcom plaintcharging C IN DI ELLIS

   DENTON (ûVDENTON''orbûDefendanf'),withwirefraud,bank fraud,and attemptandconspiracy
   to commitwirefraud and bank fraud,in violationof l8 U.S.C.jj l343,1344,1349,and 2,from
   on oraboutJune 1,2020,to atleaston oraboutSeptem ber30,2020,in the Southern Districtof

   Florida,and elsewhere(thetû-l-argetOffenses'').
                 Defendanthasparticipated in a conspiracy and schem e to obtain by fraud m illions

   Of dollars in forgivable loans through the Paycheck Protection Program (t1PPP'') and other
   governmentprogram s. Defendantcom m itted the TargetO ffensesw ith a person now cooperating

   with the investigation (IICHS 2'')and others. Defendantobtained a fraudulentPPP loan forher
   own company,Emerald Jade Solutions,Inc.(ûçEmerald Jade''),with CHS 2 providing falsified
   docum entsand subm itting the application on D efendant'sbehalfin exchange fora kickback from

   the loan proceeds. To intlate the size of these PPP loans,and the corresponding kickbacks,the

   conspirators relied on a variety of false statem ents, including by subm itting falsified bank

   statem entsand payrolltax form s. Forexam ple,the conspiratorsused nearly identicalversionsof

   thesam e fabricated bank statem ents,recycled in the PPP applicationsform ultiplecom panies,w ith

   m inorchanges.

                 The conspirators in the schem e planned or prepared at least 90 fraudulent

   applications,m ostofw hich were subm itted. Based on the evidence investigators have reviewed

   to date,CHS 2,Defendant,and theirco-conspiratorsapplied forPPP Ioansthatare togetherworth

   more than $34 m illion,with atIeastapproximately 42 ofthose loansapproved and funded fora
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 15




   totalofapproximately $17.6 million. Certain ofthose loan recipientsthen wired a kickback of
   varying am ounts, often approximately 25% of the fraudulent Ioan proceeds, to an account

   controlled by CHS 2.

                 lam a SpecialA gentw ith the United States Departm entofthe Treastlty,lnternal

   RevcnueService,CriminalInvestigation('kIRS-CI'')andhavebeenemployedinthiscapacitysince
   N ovem ber20l8. lam presently assigned to the M iam iField O ffice. M y duticsasa SpecialA gent

   includetheinvestigation ofpossiblecriminalviolationsofthe lnternalRevenueCode(Title26of
   theUnited StatesCode),theBankSecrecyAct(Title31oftheUnitedStatesCode),andtheM oney
   Laundering Statutes (Title 18 ofthe United States Code). Igraduated from the Criminal
   InvestigatorTraining Program atthe FederalLaw Enforcem entTraining Center in M arch 2019

   and the SpecialA gent Investigative Techniques program atthe NationalCrim inallnvestigation

   Training Academ y in June 20l9. ln these two program s,Istudied a variety ofIaw enforcement

   tactics and crim inalinvestigatortechniques relating to tax and financialcrim es. Since becom ing

   an IRS-CISpecialA gent,Ihave personally investigated and assisted in investigations relating to

   the lnternalRevenue Laws and financialcrim es. Recently,Ihave been assigned to w ork with the

   U .S.DepartmentofJustice and otherIaw enforcem entpartners,including the FederalBureau of

   Investigation and the Sm allBusiness A dm inistration Office of InspectorG eneral,to investigate

   possible fraud associated w ith the stim ulus and econom ic assistance program s created by the

   federalgovernm entin response to the COV ID-l9 pandem ic.

                  The facts in this Affidavitcom e from m y personalobservations,m y training and

   experience,and inform ation obtained from otherm em bersof1aw enforcem entand from witnesses.




                                             Page 2 of 14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 15




    This Affidavitis intended to show m erely thatthere is suftscientprobable cause and doesnotset

    forth allofm y know ledge aboutthis m atter.1

                                         PRO BABLE CAU SE

    The Pavcheck Protection Prozram

           6.      TheCoronavirusAid,Relief,andEconomicSecurity('LCARES'')Actwasafederal
    Iaw enacted in oraround M arch 2020 and designed to provide em ergency financialassistance to

    the m illions of A m ericans w ho are suffering the econom ic effects caused by the COV lD-19

    pandem ic. One source ofreliefprovided by the CA RES A ctw asthe authorization offorgivable

    loanstosmallbusinessesforjobretentionandcertainotherexpenses,throughaprogram referred
    to asthePaycheck ProtectionProgram (%iPPP'').
                   In order to obtain a PPP Ioan, a qualifying business subm it-
                                                                               ted a PPP loan

    application,w hich was signed by an authorized representative of the business. The PPP loan

    application required the business (through its authorized representative) to acknowledge the
    program rulesand m ake certain affirm ative certifications in orderto be eligible to obtain the PPP

    loan.ln thePPP Ioan application(SmallBusinessAdministration ('$SBA'')Form 2483),thesmall
    business(through itsauthorized representative)wasrequired to provide,among otherthings,its:
    (a)average monthly payrollexpenses;and (b)numberofemployees.Thesefigureswereused to
    calculate the am ount of m oney the sm allbusiness w as eligible to receive under the PPP. In

    addition,businesses applying fora PPP Ioan were required to provide docum entation confirm ing

    theirpayrollexpenses.


    1      The conductand charges described in thisA ffidavitare partofa Iarger investigation that
    is being conducted in this D istrict and elsewhere. A s a result, not aIl num bered sources and
    anonym ousindividualsand entitiesare described in every filing. Ihave included in thisA ffsdavit
    only those individualsand entities Ihave deem ed necessary to explain the particularfactssetforth
    here.


                                               Page 3 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 15




                  A PPP Ioan application w as processed by a participating lender. If a PPP Ioan

    application was approved,the participating lender funded the PPP Ioan using its ow n m onies.

    W hile itwasthe participating lenderthat issued the PPP loan,the loan was l00% guaranteed by

    the SBA . Data from the application,including information aboutthe borrower,the totalam ount

    ofthe loan,and the Iisted num berofem ployces,w as transm itted by the lenderto the SBA in the

    course ofprocessing the Ioan.

                  PPP loan proceedsw ere required to be used by the business on certain perm issible

    expenses payrollcosts,intereston mortgages,rent,and utilities. The PPP allowed the interest

    and principalon the PPP loan to be entirely forgiven ifthe business spentthe loan proceeds on

    these expense item sw ithin a designated period oftim e and used a defined portion ofthe PPP loan

    proceedson payrollexpenses.

    FinancialInstitutions

           10.     ThisA ffsdavitreferencestsnancialinstitutionsthatare headquartered in the United

    Statesand insured by the FederalD epositInsurance Corporation,including Bank l,Bank 3,Bank

    5,Bank 6,and Bank 7.

    TheSchem e to O btain FraudulentPPP Loans

                   On oraboutM ay l3,2020,Phillip J.Augustin (ûiAugustin'')and CHS 2 worked
    togetherto subm ita fraudulentPPP loan application on behalfofa com pany owned by A ugustin.

    Augustin submitted a PPP loan of$84,5l5 to a federally insured bank (hereinafterûûBank 3''),
    through a third-party company processor (hereinafter 'sBank Processor 1'1). The application
    included bank statem entsthatareclearforgeries,and CH S 2 hasadm itted thatthe application was

    based on docum entsthathe falsified forAugustin.




                                              Page 4 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 15




           12.    Follow ing the successofthatinitialfraudulentPPP application,Augustin and CHS

   2 began to work on obtaining m ore and larger PPP loans forA ugustin's associates and others,

    generallyforseveralhundredthousanddollarsforeach Ioan,uptoasmuchasapproximately $1.24
    m illion.

                  On June 25, 2020, investigators arrested CHS 2 and another person now

    cooperatingwiththe investigation (SSCHS 3'')and executed search warrantsattheirresidences.
    Follow ing theirarrests,C HS 2 and CHS 3 chose to cooperatew ith the investigation in the hope of

    obtaining favorable consideration in connection w ith their pending charges. CHS 2 was

    interview ed on that day, and has continued to cooperate with the investigation after obtaining

    counsel. CHS 3 has also been interviewed num erous tim es and has continued to cooperate with

    the investigation after obtaining counsel. M ost of the statem ents related herein have been

    corroborated by records obtained from third parties or recovered from CH S 2's and CHS 3's

    respective electronic devices.

                   Based on the evidence investigators have reviewed so far,CH S 2 and A ugustin

    collectively coordinated applicationsforIxlàlàloansthataretogetherworth morethan $34 m illion

    dollars.TheevidencealsoshowsmanymorePPP Ioanswereattemptedbutrejectedbybanksor
    their partners, or w ere planned and prepared, but not subm itted before CHS 2's arrest. The

    evidence suggests that all or nearly aIIof those loan applications were fraudulent, including

    Defendant's loan application.

                   Investigators have obtained m any other PPP loan applications that CH S 2 has

    adm itted hesubm itted aspal4 ofthisschem e,based on falsified docum ents,and havealso obtained

    draftdocum ents used orintended to be used in those applicationsorothers. These applicationsall

    follow the sam e pattern of fraud m any w ith obviously counterfeit February 2020 bank



                                              Page 5 of 14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 15




   statements,and al1with fabricated IRSForms 941(titled,kcEmployer's Quarterly FederalTax
   Return-')withthesameindiciaoffraud found inAugustin'sinitialapplication butgenerallywith
   even larger innated payrollnum bers,thusyielding m uch Iargerloans.2 CHS 2 has explained to

   investigators thatthe figures in the Form s941 were the productofa form ula thatallowed him to

   startw ith atargetloan am ount,and then -iback into''the payrollfigureson the form . He explained

   how he used figuresthatwould produceanaveragem onthly payrollfor2019 that,w hen m ultiplied

   by 2.5,w ould yield the requested loan am ount. In turn,the num berofem ployees reported was

   chosen based on fsctionalpayrollfigures,chosen to avoid an average em ployee salary thatm ight

   raise suspicion.

          16.    CH S 2 has also explained that he tried to use bank statem ents show ing that the

   com pany had a large balance. Because so few com panies had such a statem ent,and likely also

   because itwaseasierthan keeping track oftheirtrue statem ents,CH S 2 repeatedly subm itted near-

   replicasofthe sam e falsified bank statem ents. In particular,CHS 2 appears to have recycled one

   statem enteach from Bank l,Bank 6,and Bank 7. In recycling a statem ent,CH S 2 generally

   changed only the account num ber and the account holder's name and address,such thateach

   version ofthe statem enthad identicalfigures and line item sthroughoutthe statem ent.

                  A review ofrecords forbank accounts controlled by CHS 2 atBank 5 confirm ed

   CHS 2's adm issions thathe received num erous kickbacks,often of approxim ately 25% ofthe

   am ount of the Ioans,and that he regularly w ired A ugustin a share of thatkickback in the early

   stagesofthe scheme. CHS 2 explained thatthey were doing so m any loans by theend ofM ay that



   2      Som e loan applicationsalso included voided checks thatappearto be falsified,such as a
   purported check from a bank (KiBank 55-)thatappearsto have been produced on a computerand,
   asthe subjectlineofan emailtransmittingthevoidedcheck read,ticonvertedto PDFg,1''rather
   than a scan ofan authentic check.


                                             Page 6 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 15




    he changed course,instead w iring largerlum p sum s,collecting A ugustin'ssharesofthekickbacks

    form ultiple Ioans in one w ire.

                   lnvestigators are stillreceiving and analyzing records,butbased on a prelim inary

    analysis,asofAugust31,2020,investigatorshadidentifiedatotalofapproxim ately $2,367,765.82

    in transfersto CHS 2'saccountsfrom entitiesthateach obtaincd a sizablc PPP loan and thatw ere

    identified in the PPP Gles seized from CH S 2's and another co-conspirator's residences, as

    described below    orfrom individualsassociated w ith those entities.

           l9.     The PPP Ioans identified above as im plicated in the foregoing kickback paym ents

    to CH S 2 represent only a fraction of the overallschem e. ln executing search w arrants atthe

    respective residences of CHS 2 and CHS 3,federalagentsfound stacks ofpaperprinted outand

    organized by entity,containing an iiintake form ,''fabricated Form s 94l,or both foreach entity.

    The intake fonns contained Gelds forthe inform ation needed to fabricate the docum entsand f5ll

    outotheraspectsofthePPP application:identif#inginformationabouttheownerandcompany,
    asw ellasbank accountinform ation forreceiving the loan. A section atthe end m arked ûûBELOW

    IS OFFICE USE ONLY''included blank fieldsforthe kiNumberofEmployeesg,l''itM onthly
    PayrollExpensel,l''and SSSBA Loan Pre-ApprovalAmount.'' Between CHS 2'sand CHS 3's
    residences,investigatorsseized paperfilesforPPP Ioanapplicationsforapproxim ately 80different

    entities.

           20.     Data obtained from the SBA show ed additional PPP loan applications from

    additional entities that text m essage and em ail records show had been referred to CHS 2 by

    m em bers ofthe conspiracy.

                   According to CHS 3,he m etDEN TON through unrelated businessventuresin early

    2020. CH S 3 subsequently contacted DEN TON regarding the PPP conspiracy described above.



                                              Page 7 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 15




   The FraudulentPPP Loan D isbursed to D EN TON '
                                                 S Comnanv:Em erald Jade Solutions.Inc.

                 A ccording to California'sSecretary ofState website,Em erald Jade wasestablished

   asa California corporation on oraboutDecem ber 1l,2013. D EN TON is Iisted asthe com pany's

   ChiefFinancialO fficerand D irector. Em erald Jade has notm ade any fslings w ith the California

   Secretary ofState since 2019 and its status is Iisted as ttsuspended-'on California's Secretary of

   State website. The m ailing address of Em erald Jade included on California's Corporations

   Division website isthe sam eaddressthatappeared on D ENTON 'SCalifornia Departm entofM otor

   V ehicles records at the tim e DENTON subm itted,or caused the subm ission of,the PPP loan

   application forEm erald Jade.3

                  On oraboutJune l,2020,DENTON sentCHS 3 a com pleted version ofthekiintake

   form''from DENTON'Semailaddressof'kcindi@ emeraldjadesolutions.com.''UnderthePersonal
   Inform ation heading, DENTON included her social security num ber and date of birth, and

   DENTON usedtheemailaddressStcindi@ emeraldjadesolutions.com''andthephonenumber949-
   633-2618 (DENTON also used both thisemailaddressand thisphone numberto communicate
   with CHS 3in connection with thefraudulentPPP Ioan forEmerald Jade).
          24.     On oraboutJune 2,2020,a PPP loan application package on behalfof Em erald

   Jadewaselectronically subm itted to Bank 3 through Bank Processor1. lnternetprotocol(b%IP'')
   session records from Bank Processor l forthe Ioan application show thata com puterw ith an IP

   address(ending in l70)associated with CHS 2's residence in Broward County,Florida,logged
   into the Emerald Jade loan accounton oraboutJune 2,2020. The session recordsalso revealfour

   additionalIoginsby the sam e IP address(ending in 170)on thesame day,and two Ioginson or


   3      D EN TON updated her records w ith the California Departm ent of M otor Vehicles in
   A ugust 2020;the updated address on DEN TON 'S Departm ent of M otor Vehicles record is the
   addressin which DEN TON currently residesin Eastvale,California.

                                             Page 8 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 15




     aboutJune3.2020by acomputerwith an IP address(ending in l52)associatedwith DENTON'S
     residence. The sessionrecordsshow threeadditionalIoginsby the IP address(ending in l52)
     associated w ith D EN TON 'S residence. Records for DEN TON 'S account at Bank 7 show that

     D EN TON also usedthe IP addressending in l52 to accessD EN TON 'Saccountonline and conduct

     online transfers.

                   Theloanapplicationpackageincluded,amongotherdocuments:(1)fourpurported
     Form s941foreach quarterof2019 in the name ofEmerald Jade;(2)a purported company bank
     statementforEmerald Jade from Bank 7;and (3)a BorrowerApplication Form fora PPP loan
     requestof$491,310forEmerald Jadebaseduponapurported averagemonthlypayrollof$196,524

     for24 employees(the'ûPPP Application Form'').
            26.    The purported Form s 94 I subm itted w ith Em erald Jade's PPP loan application

     package show quarterly payrollof over $589,574.04 each quarter,for 24 employees. That
     quarterly payrollfsgure yielded the PPP Ioan application'sûûA verage M onthly Payroll''figure of

     $196,524,which determinedthe$491,3l0amountoftheIoan.EachForm 94lwassigned byhand
     with the nam e élcindi Denton''as the com pany ow ner,and also listed ûûcindi Denton''as the
     com pany'sdesignee and asa 'ipaid Preparer,''although DEN TON isnota paid tax preparer.4

                    The purported Form s 94l subm itted w ith Em erald Jade's PPP loan application

     package follow the sam e style and pattern,including the indicia offraud,asthe m any otherForm s

     94 l thatCHS 2 acknow ledged thathe helped create and subm it in the course ofthe scheme,as




              CH S 2 adm itted during interview s with Iaw enforcem entthatC HS 2 signed m any ofthe
     Form s941included in the PPP applications. The signatureon Em erald Jade'sForm s94l included
     w ith itsPPP applicationsresem blesa signature thatCH S 2 identified as one thatCHS 2 forged.


                                              Page 9 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 15




   described above.s The purported Form s 94 lincluded the contactinform ation and identifiersthat

   DEN TON had included on the tûintake form ''thatDEN TON em ailed to CHS 3.

                  M oreover.lRS recordsshow thatEm erald Jade did not,in fact,file any Form s94l

   for any quarter of 20 l9 or the first quarter of 2020. Likew ise, State of California Labor and

   W orkforce Developm entA gency recordsdem onstrate thatEm erald Jade hasnotfiled to w ithhold

   Californiaemploymenttaxesfor2018,20l9,orQuarters 1and 2 of2020.
          29.     The purported com pany bank statem entforEm erald Jade subm itted w ith its PPP

   loan application package,which w as subm itted in electronic form atas a PD F,is a clearforgery.

   First,itpurportsto be a February 2020 bank statem entfrom Bank 7,
                                                                   'how ever,based upon bank

   recordsfrom Bank 7,the statem entforthe actualEmerald Jade Bank 7 accountisdissim ilarfrom

   the PD F statem entattached to thePPP application.Second,according to the PDF f5le iûproperties,''

   the February 2020 statem entwas created using i'PDFFILLER,''a program used to editelectronic

   PDF files,and w asklm odified using i'I-ext.'- The m etadata showsthe f5le w as created on orabout

    M ay 30,2020 and m odified on oraboutJune 2,2020. Third,the statem entis a recycled version




           A s noted above,D EN TON w as Iisted asboth ow nerand paid preparer. D ozensofother
    Form s 94l subm itted in this scheme evidence the sam e error. CH S 2 has adm itted thatthese
   documentssharethatfeaturebecausehemisunderstoodtheform,andhe(orsomeonefollowing
   his instructions) prepared the Forms 941 at issue. The content of the forms also indicate
   falsification. Emerald Jade subm itted fouridentical94ls theform sinclude wage Gguresthatare
    identicaldownto thepenny inreported figures).Theyalso evidenceapattern ofpayrollspending
   thatislikely false:each ofthe quartersshow ssignificantincreasesfrom the firstto second to third
   m onth ofthe quarter. Foreach identicalform ,the sam e figures are reported forthe tax liability
   incurred in the Grstm onth ofeach quarter,the sam e figure forthe second m onth ofeach quarter
   (increasedsubstantiallyfrom thefirstmonth),andthesamefigureforthethird monthofthequarter
   (increasedsubstantially from thesecondmonth).Theresultisthatthecompanyreportsaperfectly
   repeating cycleofascending payrollcostsw ithin each quarter. CH S 2 hasexplained thatthisw as
   due to a form ula he used,allocating differentpercentages ofthe quarterly payrolltax liability to
   each m onth ofeach quarter.


                                            Page 10 of 14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 12 of 15




    ofthe sam e falsifsed Bank 7 statem entused in otherfraudulentapplications subm itted as partof

    thisschem e.

                   The PPP A pplication Form required the borrowerto electronically initialand/or

     sign (via Docusign,as explained below)a number of Sicertifications,''including'
                                                                                   .(1)thatthe
     applicant business was in operation on February l5,2020 and had em ployees to w hom it paid

     salaries/payrolltaxesorpaid independentcontractors,asreported onFormts)1099;(2)thatthe
     funds w ould be used to retain w orkers,m aintain payroll,or m ake m odgage/interest/lease/utility

     paym entsasspecified by the PPP rule and thatunauthorized use could resultin chargesforfraud;

     and (3)thatthe information provided in theapplication,including in supporting documents,was
     'itrue and accurate in aIIm aterialrespects,'' and that m aking false statem ents could result in

     crim inalcharges.

                    Based on the false and fraudulent representations m ade in the PPP Application

     Form and supporting docum ents,Bank Processor 1approved the PPP loan application forEm erald

     Jade.Asexplained ingreaterdetailbelow,Bank3wiredapproximately$49l,310 inloanproceeds
     to Em erald Jade on oraboutJune 3,2020.

    R ecordsShow thatD EN TON Viewed and Sizned the Ppp Application Form

                    In connection w ith this investigation, law enforcem ent obtained records from

     Docusign pursuantto 18 U.S.C.j 2703(d). Based on a review ofthe records,law enforcement
     believesDEN TON signed the PPP application forEmerald Jade using Docusign.

                    Specifically,the Docusign records show that,on June 2,2020,at 9:42:25 a.m .,

     Bank ProcessorlsentthePPP Application Form to the Docusign user'ûc indiDenton''attheem ail

     address ikcindi@emeraldjadesolutions.com.''6 As mentioned above,DENTON used theemail


     6      Based on inform ation provided by CH S 3, theapplication wascreated by CH S 2.

                                               Page 11of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 13 of 15




    addressikcindi@emeraldjadesolutions.com''to communicatewith CHS 3 inconnection withthe
    fraudulentPPP loan forEm erald Jade.

                   Based upon these records from Docusign,it is reasonable to inferthatDENTON

    view ed the PPP Application Form on oraboutJune2,2020 at9:42:43 a.m .,and DENTON signed

    the PPP A pplication Form on oraboutJune 2,2020 at9:43:33 a.m .

    RecordsConfirm DEN TON 'SReceiptofthePPP Loan and FurtherDemonstrateDEN TON 'S
    Knowinz Participation in the Fraud

                      part of its investigation, Iaw enforcem ent obtained bank records as wellas

    com m unicationsbetw een CHS 3 and DEN TON ,including textmessagesand emails provided by

    CH S 3 to law enforcem ent.

                   Bank records show thatEm erald Jade had an accountat Bank 7 ending in *7366

    ('iBank 7*7366'*).CustomerinformationfortheBank 7*7366accountshowsthatDENTON was
    the sole signatory on the accountand identifies DEN TON 'S title as 'ksecretary.'' Based on m y

    review,the signature on thisaccountappearsto m atch the signature on the PPP Ioan application.

                   On oraboutJune2,2020,CH S 3 sentatextm essage rem inding D EN TON to check

    her em ail and D EN TON responded,             do. Thank            Later that day, from the

    cindi@ emeraldjadesolutions.com account,DENTON forwarded an emailto CHS 3 with the
    subject,ilYourPPPfundsareontheway.''
                   The next day,the Bank 7 *7366 account received via bank w ire approxim ately

    $491,310 in loan proceeds from Bank 3 as a result of Emerald Jade's fraudulent PPP Ioan
    application.

            39. On oraboutJune 4,2020,DENTON wired an approximately $98,262 kickback
    paym ent,which equaled approxim ately 20 percentofthe proceeds of Em erald Jade's PPP loan,

    from the Bank 7 *7366 accountto an accountatBank 7 controlled by CHS 3. Two w eeks Iater,


                                            Page 12 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 14 of 15




        on oraboutJune l6,2020,DENTON sentCH S 3 an invoicepurporting to show thatEm erald Jade

        owedCHS 3$98,000forconsultingservices CH S 3 hastold Iaw enforcem entthatDENTON told
                                                    .



        him he needed to sign the docum entand thathe recognizesthe num beras the kickback paym ent

        thatD EN TON m ade to him forthe Ioan.

                      Based on m y review ofthe bank records discussed above, D EN TON has spenta

        significantam ountofthe rem aining PPP loan proceeds. Between on oraboutJune4, 2020 and on

    oraboutJune 26,2020,in addition to the w ire to CH S 3, D ENTON sentadditionalwirestotaling

    approximately $175,860,including a $150,000 wire to a personalchecking accountat Bank 7
    ending in 6999. M oreover, itdoes notappearthatany ofthe proceedsofthe PPP loan were used

    for legitimate business expenses or payroll related expenditures to any em ployee other than

    DENTON herself.

                     Law enforcem entobserved video surveillance from Bank 7 thatshow s DENTON

    conducting cash w ithdraw alsata Bank 7 location on oraboutJune4, 2020 and June 8,2020. The

    cash withdrawalswereeach intheamountof$9,900.
    4Recorded Callwlth CHS 3 ContlrmsDEN TON 'SA-at/w/'ltzParticipation in theFraud
    ,


                     As partof the investigation,and at law enforcem ent's direction, CH S 3 placed a

    controlled callto D ENTON on or aboutJuly 2, 2020,by calling the ntlm ber he had previously

    used to textm essagew ith D EN TON . During the call,D EN TON said thatD EN TON used the PPP

    loan fundsto pay 'kbills,''including ûûcreditcardsand carsand rentsand a1Ithatkind ofstuff.''CH S

   3 asked DENTON how m any em ployees w ere included on Em erald Jade's PPP application.

   DEN TON stated,%:W e only have one paid em ployee.'- CHS 3 responded,kklunderstand thatbut

   you know thatwe bullshitted and said you had, like,20,so you gotta help m e here.'' D EN TON

   replied, :tOh,God    . . .   I don't know how to do that, l don't know what you w ant m e to do.''



                                                Page 13 of14
Case 0:21-mj-06149-PMH Document 1 Entered on FLSD Docket 03/16/2021 Page 15 of 15




                                                                         ()I)N-I-
                                                                                ()N




                                            (-f)N (7l.t.
                                                       !SI()N




             Fl.JRTH ER Yt)lJR A FFl4N'T SAY ETH NAU,fx
                                                      vHT.


                                                        Sarah (Cx
                                                                ,t
                                                                 )n10n
                                                                ..

                                                        Spccialz'Ngent
                                                        IItS-C l


      A ttestcd to by theapplicantin accordancc
      yvith thercquircnlcntsofFcd.R.C-rin' l.P.4.l
      by . 'Ae.o11tllis1(. yofMlarch,2021,
      at           )v -#.z.)s z-

      HONORA LE PATRICK M .IIUNT
      UN ITED STATES M AGISTRATE JUDGE
